ORDER
PER CURIAM.
The Director of Revenue (hereinafter, “the Director”) appeals from the trial court’s judgment reinstating the driving privileges of Danny L. Horne (hereinafter, “Driver”). The Director raises one claim on appeal, arguing the trial court erred in reversing the revocation of Driver’s license because it presented sufficient evidence to make a prima facie case that Driver refused to submit to a chemical test.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the trial court’s decision was not erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).